Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A no statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ovum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a no statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of no statutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 11080307.  Although the conflicting is not patentably distinct from each other because since the claims of the Patent No.  11080307 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. 11080307 claim 1
A method comprising: performing, by one or more hardware processors and associated memory that implement a computing system: receiving a sequence of text records; 


generating a record fingerprint for a text record in the sequence;
 selecting, from a set of clusters, a closest cluster to the text record based at least in part on distances between the record fingerprint and respective cluster fingerprints of the clusters; 





in response to a determination that a distance between the record fingerprint and a cluster fingerprint of the closest cluster exceeds a distance threshold: 
creating an outlier cluster for the text record; 

updating a cluster fingerprint of the outlier cluster based at least in part on the record fingerprint of the text record; and storing information about the outlier cluster as an outlier class in an outlier class library; and using the outlier class to identify one or more additional outlier records.
A method comprising: performing, by one or more hardware processors with associated memory, a detection of one or more outlier records in a sequence of text records, including: processing successive text records in the sequence, wherein the processing includes: generating a record fingerprint for a text record; 

selecting, from a set of one or more clusters, a closest cluster to the text record, wherein each cluster in the set is associated with a respective cluster fingerprint, and the selection based at least in part on respective distances between the record fingerprint and one or more respective cluster fingerprints of the one or more clusters; 
if the distance does not exceed a distance threshold, assigning the text record to the closest cluster as the text record's assigned cluster; 
if the distance exceeds the distance threshold, assigning the text record to a new cluster as the text record's assigned cluster and adding the new cluster to the set;
 incrementing a size of the assigned cluster; 
updating the assigned cluster's cluster fingerprint based at least in part on the text record's record fingerprint; and 
based at least in part on the processing of the sequence of text records: 
determining at least one cluster in the set as an outlier cluster based at least in part on a respective size of the at least one cluster; and providing an output indicating one or more text records assigned to the outlier cluster as detected outlier records.

    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Pat. 10,049,128 B1)
With respect to claim 21, Zhang et al. discloses a method comprising: 
performing, by one or more hardware processors and associated memory that implement a computing system: 
receiving a sequence of text records (step 410 input such as string, text (Fig. 4)); 
generating a record fingerprint for a text record in the sequence (i.e., “a clustering process is used to identify a filtering threshold of the subset of data based the model of the subset of data. The method then filters the data set based on the filtering threshold of the subset of data (col. 1, lines 60-65)); 
selecting, from a set of clusters, a closest cluster to the text record based at least in part on distances between the record fingerprint and respective cluster fingerprints of the clusters (i.e., “a clustering process is used to identify a filtering threshold of the subset of data based the model of the subset of data. The method then filters the data set based on the filtering threshold of the subset of data (col. 1, lines 60-65) and “using the clustering process creates a fingerprint that associates the subset of data and the data set based on the data descriptors. In this example, the method determines a value distribution of the set of data descriptors based on the fingerprint created using the clustering process, and calculates the similarity between the subset of data and the data set based on the value distribution.” (col. 2, lines 10-25)); 
in response to a determination that a distance between the record fingerprint and a cluster fingerprint of the closest cluster exceeds a distance threshold (i.e., “Data processed by a clustering algorithm (e.g., the attributes of string descriptors 240) can be used to create a fingerprint. Each fingerprint has a fingerprint circle which represents a cluster edge, and the distance between fingerprint circles represent the amount of a class. Fingerprints present the data distribution feature (e.g., based on features and/or attributes of the data descriptors) and can be used to perform similarity comparison between data sets. In this example, the values of one feature (e.g., length or entropy) are calculated for sample’ (col. 5, lines 40-50)): 
creating an outlier cluster for the text record (i.e., “A high level of similarity between two models can be given a high score (e.g., a similarity score). As discussed below, executing a second or subsequent iteration of an outlier detection algorithm can create another model of the subset of data and can identify another threshold and thus, another similarity score of another subset of data based on another model” (col. 5, lines 60-67) and “can create fingerprints to compare different models because different sets of data distribution results will result in different clustering results. In other embodiments, an iteration of an outlier detection algorithm can be stopped if the similarity score meets (or exceeds) the similarity threshold. The clustering algorithm can then use the features/attributes of the data descriptors of the model and determine the cluster edge (e.g., the filtering threshold) to filter the data set” (col. 6, lines 15-25)); 
updating a cluster fingerprint of the outlier cluster based at least in part on the record fingerprint of the text record (fig. 4 show step 435); and 
storing information about the outlier cluster as an outlier class in an outlier class library (i.e., “The outlier detection process, which can implement and/or use a Random Sample Consensus (RANSAC) algorithm, identifies outliers in the data set stored in the database.” (abstract)); and 
using the outlier class to identify one or more additional outlier records (fig. 7 shows from the outlier at step 710 is used to identify one more addition outlier record such as step 736).  
With respect to claim 22, Zhang et al. discloses further comprising performing, by the computing system: generating a second record fingerprint for a second text record in the sequence ((step 410 input such as string, text (Fig. 4); selecting, from the set of clusters, a second cluster that is closest to the second text record (i.e., “Each fingerprint has a fingerprint circle which represents a cluster edge, and the distance between fingerprint circles represent the amount of a class”(col. 5, lines 41-47)); in response to a determination that a distance between the second record fingerprint and a cluster fingerprint of the second cluster does not exceed the distance threshold: assigning the second text record to the second cluster, wherein the assignment updates the cluster fingerprint of the second cluster (“ can create fingerprints to compare different models because different sets of data distribution results will result in different clustering results. In other embodiments, an iteration of an outlier detection algorithm can be stopped if the similarity score meets (or exceeds) the similarity threshold. The clustering algorithm can then use the features/attributes of the data descriptors of the model and determine the cluster edge (e.g., the filtering threshold) to filter the data set”(col. 6, lines 15-25)  and “Good model 315 can then evaluated using an outlier detection process (e.g., the RANSAC algorithm) to determine whether other models are necessary (e.g., better model 320 associated with sample 340(2), and best model 325 associated with sample 340(3), etc.) for evaluation to identify an optimum number of outliers in the data set (e.g., based on a pre-determined threshold .”col. 6, lines 35-40)); 
With respect to claim 23, Zhang et al. discloses further comprising performing, by the computing system: prior to storing the information about the outlier cluster: assigning a second text record to the outlier cluster, wherein the assignment updates the cluster fingerprint of the outlier cluster based at least in part on a record fingerprint of the second text record (i.e., “A model of the subset of data is created based on attributes of the data descriptors. An iteration of an outlier detection process based on the model is then executed. The outlier detection process evaluates the subset of data, and the outlier detection process evaluates the data set based on the results of the evaluation of the subset of data” (abstract)).  
With respect to claim 24, Zhang et al. discloses the method of claim 23, wherein the assigning of the second text record to the outlier cluster comprises: incrementing a size of the outlier cluster (i.e., “ multiple iterations of the RANSAC algorithm can be executed to increase the probability of detecting the optimum number of outliers in a data set (e.g., based on a similarity”(col. 5, lines 50-55) and “the similarity threshold may be set by a database administrator based on an expected number of outliers given the size of the database or the number of users actively using the database”(col. 7, lines 62-67)); and updating the cluster fingerprint of the outlier cluster based at least in part on the size of the outlier cluster (fig. 5 shows step 540).  

With respect to claim 26, Zhang et al. discloses wherein using the outlier class to identify one or more additional outlier records comprises: loading the outlier class from the outlier class library into a runtime memory of the computing system (i.e., “methods, and processes for identifying outliers in a data set stored in a database are disclosed. A subset of data is extracted from a data set. Data descriptors are allocated to the subset of data. A model of the subset of data is created based on attributes of the data descriptors. An iteration of an outlier detection process based on the model is then executed. The outlier detection process evaluates the subset of data, and the outlier detection process evaluates the data set based on the results of the evaluation of the subset of data. The outlier detection process, which can implement and/or use a Random Sample Consensus (RANSAC) algorithm, identifies outliers in the data set stored in the database.” (abstract)).  
With respect to claim 29, Zhang et al. discloses wherein the information about the outlier cluster stored in the outlier class includes one or more of: the cluster fingerprint of the outlier cluster, an observation time of the text record that caused the creation of the outlier cluster, and an observed frequency of text records assigned to the outlier cluster (i.e., “ In some embodiments, the method identifies outliers in the data set by comparing the model of the subset of data and the another model of the another subset of data. The method then filters the data set using a model with the higher similarity threshold.” (col. 2, lines 3-10) and filter out different class based on the similarity). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claim 25 is rejected under 35 U.S.C 103(a) as being unpatentable over Zhang (U.S. Pat. 10,049,128 B1) in view of Gilbert et al. (U.S. Pub. 2009/0062140 A1)
With respect to claim 25, Zhang et al. discloses all limitation recited in claimed 23 except for wherein the assigning of the second text record to the outlier cluster comprises: updating the cluster fingerprint of the outlier cluster to indicate an average of record fingerprints of members records assigned to the outlier cluster but Gilbert et al. discloses the assigning of the second text record to the outlier cluster comprises: updating the cluster fingerprint of the outlier cluster to indicate an average of record fingerprints of members records assigned to the outlier cluster (i.e., “an average replication timing profile for a group of related or identical cells or from replicate experiments, a replication timing fingerprint”(0083)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have Gilbert et a.m.’s feature to improve for identifying and correct the outlier for the stated purpose has been well known in the art as evidenced by teaching of Gilbert et al. (0012).
Claims 27-28 are rejected under 35 U.S.C 103(a) as being unpatentable over Zhang (U.S. Pat. 10,049,128 B1) in view of Kittul et al. (U.S. Pub. 2015/0213392 A1)
With respect to claim 27, Zhang disclose all limitations recited in claim 21 except for wherein using the outlier class to identify one or more additional outlier records comprises: performing a search of a log of text records to identify one or more text record whose record fingerprint is within a specified distance of the cluster fingerprint of the outlier class.  However, Kittul et al. discloses wherein using the outlier class to identify one or more additional outlier records comprises: performing a search of a log of text records to identify one or more text record whose record fingerprint is within a specified distance of the cluster fingerprint of the outlier class (i.e., “G. 4 shows word identification task fingerprint clusters graphed based on the number of fields each user accessed (x) versus the length of their collapsed event log (y). ’ (0011) and “The sequences encode valuable information, such as the order of operations, time delays between actions, and patterns of labor. Refining this raw data, summary statistical data is gathered, such as counts of different actions or the occurrence of outlier behaviors, such as copy-pasting, that can be used to compare workers” (0015)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have Kittul et al.’s feature in order to process different file format such as event log, therefore, get correct outlier behavior traces from online crowd worker and user them to predict outcome measure such quality for the stated purpose has been well known in the art as evidenced by teaching of Kittul et al. (0007).
With respect to claim 28, Kittul et al. discloses the method of claim 27, wherein: the search is performed in response to user input receive via a graphical user interface (GUI); and the GUI is configured to display results of the search including the one or more text records identified (i.e., “said instrumented user interface is a web page served by a web server, which is accessible through a web browser running on a computer connected to a wide area network, and further wherein said task is completed by said one or more workers using said web page”(claims 3-4)).  
Claim 30 is rejected under 35 U.S.C 103(a) as being unpatentable over Zhang (U.S. Pat. 10,049,128 B1) in view of Davidson (U.S. Pat. 9,805,521 B1).
With respect to claim 30, Zhang disclose all limitation recites in claim 21 except for further comprising performing, by the computing system: updating the outlier class in the outlier class library according to user input received via a graphical user interface (GUI), wherein the user input specifies one or more of: a name for the outlier class, a severity level for the outlier class, and a description of the outlier class. However, Davidson et al. discloses comprising performing, by the computing system: updating the outlier class in the outlier class library according to user input received via a graphical user interface (GUI) (i.e.,  As will be appreciated from the description herein, the central server 120 may be configured to enable to the user to modify and set any outlier criteria for use by the outlier report module 3000 in executing step 3004.”(col. 27, lines 65-67 and col. 28, lines 1-5) and “”(The central server 3 is configured to process and evaluate operational data received from the data sources 2 in accordance with user input received via a user interface  (e.g., a graphical user interface provided on a local or remote computer” col. 3, lines 32-40)), wherein the user input specifies one or more of: a name for the outlier class ((i.e.,  “ the outlier criteria  may be defined based on any conditions suitable for a particular user. For example, in another embodiment, a user may define the outlier criteria a as (I) any left-hand turns exceeding one minute in duration, (ii) any right-hand turns exceeding 30 seconds in duration, and (iii) any turn-around turns exceeding 45 seconds in duration…As will be appreciated from the description herein, the central server 120 may be configured to enable to the user to modify and set any outlier criteria for use by the outlier report module 3000 in executing step 3004.”(col. 27, lines 65-67 and col. 28, lines 1-5)), a severity level for the outlier class, and a description of the outlier class (i.e.,  As will be appreciated from the description herein, the central server 120 may be configured to enable to the user to modify and set any outlier criteria for use by the outlier report module 3000 in executing step 3004.”(col. 27, lines 65-67 and col. 28, lines 1-5). It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have Davidson’s feature to improve their operational efficiency to reduce costs and provide improved service to customer for the stated purpose has been well known in the art as evidenced by teaching of Davidson et al. (col. 1, lines 1-5).
Claim 31 is rejected under 35 U.S.C 103(a) as being unpatentable over Zhang (U.S. Pat. 10,049,128 B1) in view of Gottschall et al. (U.S. Pub. 2019/0319977 A1).
With respect to claim 31, Zhang disclose all limitation recites in claim 21 except wherein: the record fingerprint of the text record and the cluster fingerprint of the closest cluster are two-bit strings of a same length; and the distance between the record fingerprint and the cluster fingerprint is a Hamming distance of the two-bit strings.  Gottschall et al. discloses wherein: the record fingerprint of the text record and the cluster fingerprint of the closest cluster are ttwo-bitstrings of a same length (i.e., “a Hamming distance, a Euclidean distance, a Cosine similarity, etc. For example, a Jaccard distance is a measure of dissimilarity between two data sets determined by subtracting an intersection over union of the two datasets from 100%. The Jaccard distance between two application and/or other program/process fingerprints indicates that the two fingerprints are similar when the distance is within a similarity threshold of 10%, for example. A Hamming distance is a number of bits that are different between two binary vectors.” (0045)); and the distance between the record fingerprint and the cluster fingerprint is a Hamming distance of the two-bit strings (i.e., “a Hamming distance, a Euclidean distance, a Cosine similarity, etc. For example, a Jaccard distance is a measure of dissimilarity between two data sets determined by subtracting an intersection over union of the two datasets from 100%. The Jaccard distance between two application and/or other program/process fingerprints indicates that the two fingerprints are similar when the distance is within a similarity threshold of 10%, for example. A Hamming distance is a number of bits that are different between two binary vectors.” (0045)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have Gottschall et al.’s feature to eliminate the effectiveness of static and dynamic security analysis for the stated purpose has been well known in the art as evidenced by teaching of Gottschalks et al. (0003).
Claim 32 is rejected under 35 U.S.C 103(a) as being unpatentable over Zhang (U.S. Pat. 10,049,128 B1) in view of Branch et al. (U.S. Pub. 2018/0095652 A1).
With respect to claim 32, Zhang et al. discloses all limitation recited in claim 21 except further comprising performing, by the computing system: generating an outlier detection alert in response to the creation of the outlier class. However, Branch et al. discloses further comprising performing, by the computing system: generating an outlier detection alert in response to the creation of the outlier class (i.e., “ If the resulting classifier does not recognize the combination of play formation and context as being part of the “normal” class, then it may be judged as an “outlier,” and thus may be identified as an AE Attribute.”(0056) and “further comprising sending an AE alert message when an AE is detected and predetermined AE alert criteria are satisfied”(claim 19)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have Branch et al.’s feature to get accurate alert for the stated purpose has been well known in the art as evidenced by teaching of Branch et al. (0056).
With respect to claim 33-40, the claims 33-40 are rejected as set of claims 21-32 since the set of the claims 33-40 are similar with set of claims 21-32 but different form.
Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 (U.S. Pub. 2019/0319977 A1) discloses fingerprint cluster and the similarity measurement fingerprint (0046)
 (U.S. 2009/0324100 A1) discloses Method and system finding a document image in document collections using localized two-dimensional visual fingerprint.
(U.S. Pub. 2014/0129560 A1) discloses context labels for data cluster.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             September 13, 2022